682 S.E.2d 207 (2009)
Antwan BYNUM, by and through his Guardian Ad Litem, Wayne BOETTE, and Anita Bynum
v.
The NASH-ROCKY MOUNT BOARD OF EDUCATION.
No. 172P09.
Supreme Court of North Carolina.
August 27, 2009.
W. Earl Taylor, Wilson, for Bynum.
*208 Allison Schafter, Barbara B. Weyher, Raleigh, for Tommy Cooke.
Ernie K. Murray, Rocky Mount, for Nash-Rocky Mount BOE.
Prior report: ___ N.C.App. ___, 673 S.E.2d 880.

ORDER
Upon consideration of the petition filed on the 21st of April 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."